 

Exhibit 10.1

  

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is made as
of December 02, 2015, by and among XCEL BRANDS, INC. (the “Company”) and Isaac
Mizrahi (“Executive”) (Company and Executive hereinafter are referred to
collectively as the “Parties” and each individually as a “Party”, unless stated
otherwise).

 

WHEREAS, the Executive serves as the Company’s Chief Design Officer of the Isaac
Mizrahi brand pursuant to an amended and restated employment agreement dated as
of December 24, 2013 (the “Employment Agreement”); and

 

WHEREAS, the Parties desire to amend the terms of the Executive’s employment
with the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, as defined below, it is agreed by and between the Executive and
the Company as follows:

 

1.Section 1.2(a)(iii) of the Employment Agreement shall be deleted in its
entirety and replaced with the following:

 

“(A) Make appearances on direct-response television limited to Appearances on
QVC pursuant to the license agreement between IM Brands, LLC and QVC, Inc. such
that the Company will not be in a breach of Section 4 of the QVC Agreement, as
in effect on the date hereof, (B) travel to Toronto, Canada for one (1) press
and media day per year for The Shopping Channel and for in-store appearances for
Hudson’s Bay Company as reasonably requested by the Company, provided that Xcel
will provide Executive with travel in a private plane, specifically the
Challenger 604 or a substantially similar plane, for any such travel requested
to and from Canada, and (C) such other appearances as may be mutually agreed in
writing by the Company and the Executive.

 

Notwithstanding anything herein to the contrary, Executive agrees that he will
use best efforts to make all such appearances on QVC as reasonably requested by
the Company, and that his appearances on QVC shall include up to three (3)
two-hour "static" shows per week (in addition to "hits" during the Adjacent
Periods as defined herein) and up to fourteen (14) Today’s Special Value (TSV)
promotions each year. Notwithstanding the foregoing, provided that Executive is
using best efforts to make such appearances on QVC pursuant to this Section
1.2(a)(iii), the Company shall use commercially reasonable efforts to
accommodate Executive's schedule with respect to the Retained Media Rights.

 

For the purposes of this Agreement, “Adjacent Periods” shall be defined as
periods before and/or after each one-hour or longer show that Executive does on
QVC based upon the time of day of such show, such that (i) for evening shows
(8pm EST/EDT to 12am EST/EDT the Adjacent Period shall include four (4) hours
before each show, and one (1) hour after each show, (ii) for afternoon shows
(12pm EST/EDT to 8pm EST/EDT) the Adjacent Period shall be four (4) hours before
each show, and four (4) hours after each show, and (iii) for morning shows (8am
EST/EDT to 12pm EST/EDT) the Adjacent Period shall be zero (0) hours before each
show, and four (4) hours after each show. ”

 



 

 

 

Xcel-IM First Amendment to Employment Agreement

December 02, 2015

Page 2

 

 

2.Section 1.3(b)(1) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

  

“(1) DRT Revenue Bonus

 

Provided that Executive makes at least eighty percent (80%) of the appearances
for the IsaacMizrahiLIVE brand on QVC during any calendar year, with the first
such calendar year commencing January 1, 2015, Executive shall be entitled to a
bonus based on the Company’s revenues from QVC (the “DRT Revenue Bonus”), until
the bonus payable for such calendar year equals the Maximum Bonus. The DRT
Revenue Bonus for any calendar year shall be equal to (i) 7.5% of the aggregate
of DRT Revenue up to DRT Revenue based on the annual gross sales plan given to
the Company by QVC for each calendar year (“QVC Sales Plan”), plus (ii) 15% of
the DRT Revenue based sales in excess of the QVC Sales Plan. The Company has
previously provided the QVC Sales Plan for the year ending December 31, 2015 to
the Executive, and the Company shall provide the QVC Sales Plan to Executive
promptly upon its receipt of the final QVC Sales Plan for each subsequent
calendar year.”

 

3.Section 1.3(d) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

 

“Notwithstanding the foregoing, the Company shall reimburse Executive for the
direct expenses related to a second car and driver of up to One Hundred and
Twenty Thousand Dollars ($120,000) per year for Executive’s use in connection
with his responsibilities pursuant to this Agreement. Executive shall provide
the Company each year with the portion of use of the car and driver for personal
use versus use related to Executive’s employment with the Company, and Executive
acknowledges that any use of the car and driver for personal use shall be
taxable to Executive.””

 

4.The definition of DRT Revenue in Section 2.1 of the Employment Agreement shall
be deleted in its entirety and replaced with the following:

 

““DRT Revenue” means Excess QVC DRT Revenue.”

 

5.The definition of Excess QVC DRT Revenue in Section 2.1 of the Employment
Agreement shall be deleted in its entirety and replaced with the following:

 

““Excess QVC DRT Revenue” for a calendar year means (i) Gross Royalty Revenue in
excess of $8,000,000 from Net Retail Sales (as each term is defined in the QVC
Agreement) under the QVC Agreement for such calendar year, as determined in
accordance with U.S. generally accepted accounting principles.”

 

6.The definition of TSC DRT Revenue in Section 2.1 of the Employment Agreement
shall be deleted in its entirety.

 

7.This First Amendment shall not constitute an amendment of any other provision
of the Employment Agreement not expressly referred to herein. Except as
expressly amended, the provisions of the Employment Agreement are and shall
remain in full force and effect, and this First Amendment shall be effective and
binding upon the parties upon execution and delivery.

 

8.This First Amendment may be executed in any number of counterparts, each of
which shall be deemed an original. Delivery of executed signature pages hereof
by facsimile transmission shall constitute effective and binding execution and
delivery hereof.


 



 

 

 

Xcel-IM First Amendment to Employment Agreement

December 02, 2015

Page 3



 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
date first above written.

 

 



  XCEL BRANDS, INC.                     By: /s/ Robert D’Loren       Name:
Robert D’Loren       Title: Chairman and CEO       12/11/2015             ISAAC
MIZRAHI                     By: /s/ Isaac Mizrahi       Name:  Isaac Mizrahi    
  12/10/2015  



 



 

 